JONES, Chief Judge.
This is a libel in personam against the United States for damages for personal injuries suffered by libelant when he fell in one of the passageways of the 'tanker S. S. Grays Harbor, enroute from England to America. It is alleged that the Grays Harbor was jointly maintained, owned and operated by Pacific Tankers, Inc., a Delaware Corporation, and the United States, through the agency of the War Shipping Administration, and that this action is brought pursuant to the Jones Act, 46 U.S.C.A. § 688, the Suits in Admiralty Act, 46 U.S.C.A. § 741 et seq., and the Clarification Act, 50 U.S.C.A.Appendix, § 1291.
Respondent, the United States, has filed a motion to dismiss the libel on the following grounds:
1. The libel fails to allege the grounds showing proper venue under 46 U.S.C.A. § 742, Suits in Admiralty Act.
2. The libel fails to allege compliance with the provisions of the Clarification Act, 50 U.S.C.A. Appendix, § 1291(a), as to pri- or administrative disallowance of the claim upon which the action is brought.
The motion is unopposed.
The Suits in Admiralty Act authorizes the bringing of a libel in personam against the United States as to vessels and cargo owned by the United States or a corporation of the United States. The Clarification Act, enacted in 1943, allowed seamen who were employees of the United States through the War Shipping Administration, to sue under the Suits in Admiralty Act for injuries “notwithstanding the vessel on which the seaman is employed is not a merchant yessel within the meaning of such Act”, if the claim sued upon had been “administratively disallowed.”
The Statute further provides that:
“When used in this subsection the term ‘administratively disallowed’ means a denial of a written claim in accordance with rules or regulations prescribed by the Administrator, War Shipping Administration.” 50 U.S.C.A.Appendix, 1291(a).
The libel contains no allegation of administrative disallowance of the claim upon which it is based.
In view of the statutory language the libel fails to state a claim under the Clarification Act or the Suits in Admiralty Act and therefore the respondent’s motion must be sustained. It is so ordered.